          Case 2:17-cr-00306-JCM-VCF Document 896
                                              901 Filed 08/01/21
                                                        08/02/21 Page 1 of 4



 1   EISNER GORIN LLP
     ALAN EISNER, State Bar # 127119
 2   14401 Sylvan Street, Suite 112
     Van Nuys, CA 91401
 3   Phone/ Fax: (818) 781-1570/5033
     Email: alan@egattorneys.com
 4
 5   Attorney for Defendant
     VALERIAN CHIOCHIU
 6
 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                  )   Case No. 2:17-CR-306-JCM-VCF
                                                )
11                           Plaintiff,         )   EX PARTE APPLICATION TO
                                                )   CONTINUE SENTENCING DATE;
12          vs.                                 )   [PROPOSED] ORDER
                                                )
13   VALERIAN CHIOCHIU (#12)                    )   Current Date: August 6, 2021
                                                )
14                      Defendants.             )   Proposed Date: November 17, 2021
                                                )
15
16          Defendant Valerian Chiochiu by and through his counsel of record, Alan Eisner,
17   hereby applies ex parte to continue the present sentencing date. This application is based
18   on the attached declaration of Alan Eisner, attorney for defendant Chiochiu.
19                                             Respectfully submitted,
20                                             EISNER GORIN LLP
21
22   Dated: August 1, 2021                     s/Alan Eisner
23                                             ALAN EISNER
                                               Attorney for Defendant
24                                             VALERIAN CHIOCHIU
25
26
27
28


                                                    1
          Case 2:17-cr-00306-JCM-VCF Document 896
                                              901 Filed 08/01/21
                                                        08/02/21 Page 2 of 4



 1                             DECLARATION OF ALAN EISNER
 2          I, Alan Eisner, declare as follows:
 3          1.     I am the attorney or record for defendant Valerian Chiochiu. I make this
 4   declaration in support of defendant’s ex parte application to continue the present
 5   sentencing date of August 6th to a date convenient to this Court and the parties.
 6          2.     Defendant pled guilty pursuant to plea agreement on July 31, 2020, and
 7   sentencing and disposition was set for December 11, 2020. (Dkt 730.) On October 23,
 8   2020, this court continued sentencing to March 19, 2021 (Dkt. 756). On October 29,
 9   2020, the probation department disclosed the Presentence Investigation Report, which
10   was revised and re-disclosed to the parties on February 20, 2021.
11          3.     On March 10, 2021, pursuant to stipulation between the parties, this court
12   continued the March 19, 2021 sentencing date to the date of June 18, 2021. (Dkt. 793.)
13   On June 9, 2021 this court continued the June 18th sentencing date to the present date of
14   August 6, 2021.
15          4.     The government filed its sentencing position on March 12, 2021 and
16   defendant filed his sentencing position on July 23, 2021.
17          5.     On August 4, 2021 defense counsel will begin jury trial in United States v.
18   Manvel Richardson, CR 19-00182-CAS in the Central District of California before the
19   Honorable Judge Christina Snyder. The trial estimate for the Richardson case is 2-3 days.
20   The Richardson trial had been set for August 3, 2021, but at the pretrial status conference
21   on July 29, 2021 the court advised counsel that trial would commence one day later and
22   that Jury selection would be somewhat protracted due to covid protocols of not having all
23   jurors in the courtroom at one time. The court estimated that trial would be completed
24   sometime on Friday, August 6, 2021, the date of sentencing in this case.
25          6.     So as not to inconvenience the court the government in the likely event that
26   defense counsel will be engaged in the Richardson Jury trial on August 6, 2021,
27   defendant moves to continue sentencing to a date convenient to all parties.
28


                                                  2
          Case 2:17-cr-00306-JCM-VCF Document 896
                                              901 Filed 08/01/21
                                                        08/02/21 Page 3 of 4



 1         7.     I have spoken with government counsel about this request, and they have
 2   advised that while the government is prepared to proceed on Friday, they take no position
 3   on defendant’s request. The government and defense counsel have conferred on
 4   scheduling and ask that sentencing not be set on the following dates to avoid scheduling
 5   conflicts: August 13, week of August 16, August 26, 27, week of August 30, Sep. 2,
 6   week of Sep. 6, September 15-16, week of Sep. 19, October 4, Oct. 14, 15, 18, 20, 22,
 7   week of Oct. 25, week of Nov. 1, and Dec. 3.
 8                                            EISNER GORIN LLP
 9
10   Dated: August 1, 2021                    s/Alan Eisner
11                                            ALAN EISNER
                                              Attorney for Defendant
12                                            VALERIAN CHIOCHIU
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
          Case 2:17-cr-00306-JCM-VCF Document 896
                                              901 Filed 08/01/21
                                                        08/02/21 Page 4 of 4



 1                                     [PROPOSED] ORDER
 2          Based upon the representation of counsel and for good cause shown, the Court
 3   finds that good cause exists, taking into account the public interest in the prompt
 4   disposition of criminal cases.
 5          Therefore, IT IS HEREBY ORDERED that:
 6          The sentencing date is continued to November 17, 2021 at 10:00 AM.
 7
 8   Dated: August 2, 2021
                        , 2021
 9                                             HON. James C. Mahan
                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
